DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:
Claim 10 appears as if it should recite “a traffic detection server configured to 
Claim 11 appears as if it should depend on claim 10 instead of claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.








Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cross et al. (US 2017/0132915).
As per claim 1, Cross teaches a traffic detection device for sending a call signal to a traffic signal controller (Cross, fig. 1 and [0054]: The priority detector 103 is the detection device that can send control for the traffic control indicators), the traffic detection device comprising: a receiver configured to receive information sent from a mobile device (Cross, fig. 1 and [0055]: the priority detector 103 includes receiver circuitry for receiving information from the mobile devices), the information including at least one of an identity information and a location information (Cross, fig. 1 and [0054] and [0080]: The information from the mobile devices includes location information and identity information); a traffic control device (TCD) interface configured to connect the traffic detection device to the traffic signal controller (Cross, fig. 1 and [0054]: The priority detector sends control to the traffic control indicators, thus has an associated interface for connecting to the traffic signal controllers); and a processor configured to determine a dynamic approach based on at least one of the identity information, a speed limit, a time of day, and a speed (Cross, fig. 1 and [0054] and [0080]: The server performs the processing for the device to determine if the vehicle is in the approach area, thus in dynamic approach; the determination is based on the information from the mobile device, including identity and location information); determine based on the location information whether the mobile device is in the dynamic approach (Cross, fig. 1 and [0054] and [0080]: The server performs the processing for the device to determine if the vehicle is in the approach area, thus in dynamic approach; the determination is based on the information from the mobile device, including identity and location information); and send the call signal to the traffic signal 
As per claim 2 (dependent on claim 1), Cross further teaches:
wherein the information sent by the mobile device further includes speed information, wherein the processor determines the dynamic approach area based on the identity information and the speed, and 3$WO 2019/204801PCT/US2019/028440 wherein the speed used by the processor to determine the dynamic approach is based on the speed information (Cross, [0080]: The location data includes speed information of the mobile device and is used to determine whether the mobile device is in a detection zone, or in dynamic approach).  
As per claim 3 (dependent on claim 1), Cross further teaches:
wherein the information sent by the mobile device further includes vehicle status information, and wherein the processor determines the dynamic approach based on the identity information, the vehicle status information, and at least one of the speed limit, the time of day, Signal Phase and Timing (SPaT) data, and the speed (Cross, [0019]-[0020], [0076], and [0080]: Status type of vehicle is also communicated and used in the approach and priority determinations along with the previously discussed identity and location information).  
As per claim 4 (dependent on claim 3), Cross further teaches:
wherein the status information includes a status of at least one of a law enforcement vehicle, a fire department vehicle, an emergency medical services vehicle, and an emergency response vehicle operating a non- emergency mode or an emergency mode (Cross, [0019]-
As per claim 5 (dependent on claim 3), Cross further teaches:
wherein the status information includes a status of at least one of a passenger vehicle, a motorcycle, a heavy truck, a transit bus, and a for-hire passenger vehicle (Cross, [0077]: The status type of passenger vehicles is also determined and communication to assist in approach priority).  
As per claim 6 (dependent on claim 1), Cross further teaches:
wherein the processor determines whether the mobile device is in the dynamic approach as a first determination, wherein the call signal is a first call signal, and wherein the processor is further configured to wait a predetermined amount of time after the first call signal; determine whether the mobile device is in the dynamic approach as a second determination; and 36WO 2019/204801PCT/US2019/028440 send a second call signal to the traffic signal controller via the TCD interface when the processor determines that the mobile device is still in the dynamic approach area in the second determination (Cross, [0054] and [0080]: The approach information is periodically transmitted to cause control signals sent to control the traffic control indicators; thus the approach determination are periodically determined to allow for the periodic transmission of control signals; this would include scenarios where the same mobile device remains in the approach area).  
As per claim 7 (dependent on claim 6), Cross further teaches:
wherein the processor continues to send call signals at intervals of the predetermined amount of time after the second call signal until the processor determines that the mobile device is no longer in the dynamic approach (Cross, [0054] and [0080]: The periodic sending of control 
As per claim 8 (dependent on claim 1), Cross further teaches:
wherein the processor determining whether the mobile device is in the dynamic approach is a first determination and the dynamic approach is a first dynamic approach, wherein the mobile device is a first mobile device and the information sent by the first mobile device is first information, wherein the receiver is further configured to receive second information sent from a second mobile device, the second information including at least identity information and location information, wherein the processor is further configured to determine a second dynamic approach based on at least one of the identity information of the second information, the speed limit, the time of day, and the speed; determine based on the second location information whether the second mobile device is in the second dynamic approach (Cross, [0068], [0069], [0080]: The approach communications and determinations are performed for multiple mobile devices); and determine a priority, when the first mobile device is in the first dynamic approach and the second mobile device is in the second dynamic approach, the priority being based on the first information and the second information, 37WO 2019/204801PCT/US2019/028440 wherein the call signal the processor sends to the traffic signal controller corresponds to the determined priority (Cross, [0054], [0068], [0069], [0077], [0080]: Priority is determined for the different mobile device approaches and the traffic control indicators are controlled based on the determined priorities).  
As per claim 9 (dependent on claim 8), Cross further teaches:
wherein the second mobile device is associated with the individual and the individual is a pedestrian or a bicyclist, and wherein the priority is further determined based on a status of the individual as the pedestrian or the bicyclist (Cross, [0020], [0072], and [0077]: Priority 
As per claim 10, Cross teaches all the claim limitations as in the consideration of claim 1 above. Additionally, Cross, fig. 1 and [0054] and [0080], teaches that a server 105 may receive the mobile device information and perform the processing to determine the dynamic approach and then send signals to the priority detector 103 to then send control signals form controlling the traffic control indicators. Thus, the device of claim 1 is part of the server-controlled system of claim 10.
As per claim 11 (dependent on claim 10), Cross further teaches:
wherein the traffic detection server is configured in a cloud computing, fog computing, or mesh computing environment (Cross, [0044] and [0080]: The server is a computer of the system and the computer may be a cloud computing system).  
As per claim 12, Cross teaches a method for operating a dynamic virtual traffic detection system comprising: defining at least one approach for at least one road segment of a junction, the at least one approach having at least a start and an end (Cross, fig. 1 and [0056] and [0080]: The detection zones, or approach areas, have determined boundaries, thus starts and ends); detecting a location of at least one mobile device (Cross, fig. 1 and [0056] and [0080]: The location of the mobile device is determined); comparing location and direction information of the at least one mobile device with location information of the at least one approach, wherein the at least one approach is the most recently defined at least one approach of the at least one road segment of the junction (Cross, fig. 1 and [0056] and [0080]: The location of the mobile device is determined to be within a previously determined detection zone); determining the at least one mobile device is located between the start and the end of the at least one approach (Cross, fig. 1 
As per claim 13 (dependent on claim 12), Cross further teaches:
wherein defining the start and the end of the at least one approach is based on at least one of a present speed of the at least one mobile device, an 3WO 2019/204801PCT/US2019/028440expected speed of the at least one mobile device, and a speed limit of the at least one road segment (Cross, [0080]: The location data includes speed information of the mobile device and is used to determine whether the mobile device is in a detection zone, or in dynamic approach).  
As per claim 14 (dependent on claim 12), Cross further teaches:
further comprising confirming a sum of priorities of the at least one approach of the at least one road segment of the junction is the highest of all sums of priorities of the at least one road segment of the junction based on all mobile devices detected within all approaches of the junction (Cross, [0077]-[0078]: Priorities for the different mobile devices are determined and the highest total priority is determined for a mobile device approaching a specific intersection to determine control for the intersection to accommodate the highest total priority).  
As per claim 15 (dependent on claim 12), Cross further teaches:
wherein the at least one detection call sent to the at least one traffic signal controller is for a traffic phase corresponding to at least one of a present direction of travel of the at least one mobile device and an intended direction of travel of the at least one mobile device (Cross, 
As per claim 16 (dependent on claim 12), Cross further teaches:
wherein the at least one detection call sent to the at least one traffic signal controller is for a traffic phase corresponding to a direction of travel other than that of the at least one mobile device (Cross, [0022], [0068]-[0069], and [0074]: The control sent to the traffic control indicators is for controlling phases corresponding to direction of travel for specific mobile device approach and correspondingly controlling phases corresponding to direction of travel other than that for mobile device approach).  
As per claim 17 (dependent on claim 12), Cross further teaches:
wherein the at least one detection call is based on at least one of a present signal status and a next signal status of the junction (Cross, [0068]-[0069]: The traffic control indicators may be controlled based on current status and next status to accommodate approaching mobile devices).  
As per claim 18 (dependent on claim 12), Cross further teaches:
wherein the step of determining the at least one mobile device is located between the start and the end of the at least one approach, further comprises determining at least one of a speed of the at least one mobile device, a direction of travel of the at least one mobile device, and an intended direction of travel of the at least one mobile device, before performing the step of sending the at least one detection call to the at least one traffic signal controller (Cross, [0054], [0074], and [0080]: The speed, location, travel direction, and intended travel direction can all be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited in the PTO-892 form are related to preemptive control of traffic lights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/ANDREW W BEE/            Primary Examiner, Art Unit 2699